Title: From George Washington to Major General Israel Putnam, 16 August 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters Bucks County [Pa.] 16th Augt 1777

I have your favr of the 14th instant. Just before it came to hand I had recd the intelligence which it contained from Genl Clinton. The people in the Northern Army seem so intimidated by the Indians that I have determined to send up Colo. Morgans Corps of Rifle Men who will fight them in their own way. They march from Trenton tomorrow Morning and will reach peekskill with all expedition. You will please to have Sloops ready to carry them and provision laid in that they may not wait a moment. The Corps consists of Five hundred Men. Be pleased to let me have an exact return of your numbers both Continental and Provincial that I may form a judgment of the propriety of Detaching any more force to the Northward. Remark to what time your Provincials are engaged. I am Dr sir your most Obet Servt

G. Washington


P.S. 500 is the true strength of Morgan’s Corps, but it will answer a good Purpose if you give out they are double that number.

